ORDER

PER CURIAM.
St. Luke’s Hospital (employer) appeals from the final award of the Labor and Industrial Relations Commission (Commission) regarding liability, finding in favor of Brenda Holsapple (employee) for an injury she alleges occurred while she was engaged in her normal course of work.
*342We have reviewed the record on appeal and the briefs of the parties and find no error of law. An extended opinion reciting the detailed facts and reinstating the principles of law would have no precedential value or jurisprudential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).